

	

		II

		109th CONGRESS

		1st Session

		S. 224

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Kennedy (for

			 himself, Mr. Corzine, and

			 Mr. Lautenberg) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To extend the period for COBRA coverage for

		  victims of the terrorist attacks of September 11, 2001.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Continuing Care for Recovering

			 Families Act.

		

			2.

			Extension of COBRA coverage period for certain

			 individuals

			

				(a)

				ERISA amendment

				

					Section

			 605 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1165) is amended by

			 adding at the end the following:

				

					

						(c)

						Temporary extension of COBRA election and coverage period for

				victims of terrorist attacks

						

							(1)

							In general

							In the case of an eligible

				individual and notwithstanding subsection (a), such individual may elect

				continuation coverage under this part during the 120-day period that begins on

				the later of—

							

								(A)

								the date of enactment of

				the Continuing Care for Recovering Families Act; or

							

								(B)

								the date on which the

				individual experiences the terrorism-related loss of coverage.

							

							(2)

							Commencement of coverage; no reach-back

							Any continuation coverage

				elected by an eligible individual under paragraph (1) shall commence at the

				beginning of the 120-day election period described in such paragraph and shall

				not include any period prior to such 120-day election period. In no event shall

				the maximum period required under section 602(2)(A) be less than the period

				during which the individual is an eligible individual.

						

							(3)

							Preexisting conditions

							With respect to an

				individual who elects continuation coverage pursuant to paragraph (1), the

				period—

							

								(A)

								beginning on the date of

				the terrorism-related loss of coverage, and

							

								(B)

								ending on the first day of

				the 120-day election period described in paragraph (1), shall be disregarded

				for purposes of determining the 63-day periods referred to in section

				701(c)(2), section 2701(c)(2) of the Public

				Health Service Act, and section 9801(c)(2) of the Internal Revenue

				Code of 1986.

							

							(4)

							Definitions

							For purposes of this

				subsection:

							

								(A)

								Eligible individual

								The term eligible

				individual means an individual who—

								

									(i)

									(I)

										is the child of an

				individual described in section 405(c)(2) of the September 11th Victim

				Compensation Fund of 2001; or

									

										(II)

										was the spouse of an

				individual described in section 405(c)(2) of the September 11th Victim

				Compensation Fund of 2001, on September 11, 2001;

									

									(ii)

									has experienced a

				terrorism-related loss of coverage; and

								

									(iii)

									is not otherwise entitled

				to benefits, or enrolled, under part A of title XVIII of the

				Social Security Act or enrolled under

				part B of such title.

								

								(B)

								Terrorism-related loss of coverage

								The term

				terrorism-related loss of coverage means, with respect to an

				eligible individual, the loss of health benefits coverage associated with the

				death, injury, or loss of employment of an individual described in section

				405(c)(2) of the September 11th Victim Compensation Fund of 2001.

							.

			

				(b)

				PHSA amendment

				

					Section

			 2205 of the Public Health

			 Service Act (42 U.S.C. 300bb–5) is amended by

			 adding at the end the following:

				

					

						(c)

						Temporary extension of COBRA election and coverage period for

				victims of terrorist attacks

						

							(1)

							In general

							In the case of an eligible

				individual and notwithstanding subsection (a), such individual may elect

				continuation coverage under this title during the 120-day period that begins on

				the later of—

							

								(A)

								the date of enactment of

				the Continuing Care for Recovering Families Act; or

							

								(B)

								the date on which the

				individual experiences the terrorism-related loss of coverage.

							

							(2)

							Commencement of coverage; no reach-back

							Any continuation coverage

				elected by an eligible individual under paragraph (1) shall commence at the

				beginning of the 120-day election period described in such paragraph and shall

				not include any period prior to such 120-day election period. In no event shall

				the maximum period required under section 2202(2)(A) be less than the period

				during which the individual is an eligible individual.

						

							(3)

							Preexisting conditions

							With respect to an

				individual who elects continuation coverage pursuant to paragraph (1), the

				period—

							

								(A)

								beginning on the date of

				the terrorism-related loss of coverage, and

							

								(B)

								ending on the first day of

				the 120-day election period described in paragraph (1), shall be disregarded

				for purposes of determining the 63-day periods referred to in section

				2701(c)(2), section 701(c)(2) of the Employee

				Retirement Income Security Act of 1974, and section 9801(c)(2) of

				the Internal Revenue Code of 1986.

							

							(4)

							Definitions

							For purposes of this

				subsection:

							

								(A)

								Eligible individual

								The term eligible

				individual means an individual who—

								

									(i)

									(I)

										is the child of an

				individual described in section 405(c)(2) of the September 11th Victim

				Compensation Fund of 2001; or

									

										(II)

										was the spouse of an

				individual described in section 405(c)(2) of the September 11th Victim

				Compensation Fund of 2001, on September 11, 2001;

									

									(ii)

									has experienced a

				terrorism-related loss of coverage; and

								

									(iii)

									is not otherwise entitled

				to benefits, or enrolled, under part A of title XVIII of the

				Social Security Act or enrolled under

				part B of such title.

								

								(B)

								Terrorism-related loss of coverage

								The term

				terrorism-related loss of coverage means, with respect to an

				eligible individual, the loss of health benefits coverage associated with the

				death, injury, or loss of employment of an individual described in section

				405(c)(2) of the September 11th Victim Compensation Fund of 2001.

							.

			

				(c)

				IRC amendments

				Paragraph (5) of section

			 4980B(f) of the Internal Revenue Code of 1986 (relating to election) is amended

			 by adding at the end the following:

				

					

						(D)

						Temporary extension of COBRA election and coverage period for

				victims of terrorist attacks

						

							(i)

							In general

							In the case of an eligible

				individual and notwithstanding paragraph (1), such individual may elect

				continuation coverage under this title during the 120-day period that begins on

				the later of—

							

								(I)

								the date of enactment of

				the Continuing Care for Recovering Families Act; or

							

								(II)

								the date on which the

				individual experiences the terrorism-related loss of coverage.

							

							(ii)

							Commencement of coverage; no reach-back

							Any continuation coverage

				elected by an eligible individual under clause (i) shall commence at the

				beginning of the 120-day election period described in such clause and shall not

				include any period prior to such 120-day election period. In no event shall the

				maximum period required under paragraph (2)(B)(i) be less than the period

				during which the individual is an eligible individual.

						

							(iii)

							Preexisting conditions

							With respect to an

				individual who elects continuation coverage pursuant to clause (i), the

				period—

							

								(I)

								beginning on the date of

				the terrorism-related loss of coverage, and

							

								(II)

								ending on the first day of

				the 120-day election period described in clause (i), shall be disregarded for

				purposes of determining the 63-day periods referred to in section 9801(c)(2),

				section 701(c)(2) of the Employee Retirement

				Income Security Act of 1974, and section 2701(c)(2) of the

				Public Health Service Act.

							

							(iv)

							Definitions

							For purposes of this

				subparagraph:

							

								(I)

								Eligible individual

								The term eligible

				individual means an individual who—

								

									(aa)

									(AA)

										is the child of an

				individual described in section 405(c)(2) of the September 11th Victim

				Compensation Fund of 2001; or

									

										(BB)

										was the spouse of an

				individual described in section 405(c)(2) of the September 11th Victim

				Compensation Fund of 2001, on September 11, 2001;

									

									(bb)

									has experienced a

				terrorism-related loss of coverage; and

								

									(cc)

									is not otherwise entitled

				to benefits, or enrolled, under part A of title XVIII of the

				Social Security Act or enrolled under

				part B of such title.

								

								(II)

								Terrorism-related loss of coverage

								The term

				terrorism-related loss of coverage means, with respect to an

				eligible individual, the loss of health benefits coverage associated with the

				death, injury, or loss of employment of an individual described in section

				405(c)(2) of the September 11th Victim Compensation Fund of 2001.

							.

			

